Citation Nr: 1545668	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.E., and A.R.




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to December 1963.  He died in December 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for the cause of the Veteran's death was originally denied in an October 2011 rating decision.  The Appellant continued to submit additional evidence, and the RO denied the claim in rating decisions dated in January 2012, May 2012, November 2012, March 2013, and January 2014.  The Appellant perfected a timely appeal from the January 2014 decision. 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Appellant has submitted medical evidence, in the form of physicians' statements dated in November 2011, February 2012, August 2012, January 2013, and March 2013 attesting to a link between the cause of the Veteran's death and his service connected disabilities.  The medical opinion statements are new and material evidence as to the relationship between service-connected disabilities and the cause of the Veteran's death, submitted prior to the expiration of the appeal period for any of the rating decisions addressing the matter, beginning with the October 2011 rating decision.  Thus, the earliest nonfinal rating decision is the October 2011 rating decision rating decision which initially denied service connection for the cause of the Veteran's death.  Accordingly, the issue on appeal has been recharacterized as an original claim for service connection for cause of death, as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


FINDING OF FACT

The evidence is in relative equipoise as to whether the cause of the Veteran's death is related to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Cause of Death

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to the Veteran's service-connected disabilities.  Specifically the Appellant asserts that the Veteran's service connected headaches and depression resulted in the failure to thrive listed as the cause of his death on the death certificate.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The Veteran's certificate of death shows that he died in December 2010 at the age of 75.  The certificate records the immediate cause of death as failure to thrive, due to or as a consequence of protein calorie malnutrition, due to or as a consequence of diabetes mellitus complicated by gastroparesis.  Prostate cancer and sacral pressure ulcer stage IV were listed as other significant conditions contributing to death but not resulting in the underlying cause.

During service in June 1957, the Veteran was injured in a Jeep accident that resulted in a head injury with concussion as well as third degree burns over his left arm and lower extremities.  He was hospitalized for six months following the accident and received extensive skin grafts.  A February 1960 service treatment record noted complains of fatigue, lack of pep, and diminished sexual desire.

During his lifetime the Veteran was service connected for cerebral concussion with residual migraine headaches; traumatic peripheral neuropathy of the legs; anxiety disorder and major depressive disorder; laceration scar of the forehead; and burn scars.  At the time of his death, his combined service connected disability rating was 100 percent.

The record contains lay statements from the Veteran's children attesting to his having severe headaches for many years and having diminished interest in or ability to engage in everyday activities as a result.  The Appellant testified that the Veteran's service connected headaches and depression rendered him uninterested in eating for several years prior to his death.

In a statement dated in February 2012, a VA physician, R.T.D., M.D. stated that the connection of the Veteran's headaches with his failure to thrive is "as if one has head pain all day, daily, therewith leaving him with no interest in eating or any pleasurable activity.  This prolonged condition led to his weight loss and general decomposition of bodily functions.  The cause of death is directly related to injuries received in military service."

The RO obtained an opinion from a VA occupational health physician in April 2012.  That physician stated that it was much less likely as not that the Veteran's death was caused by cerebral concussion with residuals of migraine headaches.  He noted that "failure to thrive" was a vague and very nonspecific diagnosis, while the more specific causes of malnutrition, diabetes, and gastroparesis were not uncommon.  He noted that diabetes mellitus can lead to loss of appetite, inability to metabolize food well, and other problems with nutrition and calorie utilization.  The physician did not specifically address the Appellant's contentions regarding the service connected depression as it related to the Veteran's failure to thrive.

The Appellant also submitted statements dated in August 2012, January 2013, March 2013, and February 2014 from a private physician, T.R.R., M.D.  Dr. R. noted that an August 2004 MRI of the Veteran's brain showed periventricular white matter changes of which gliosis was a diagnostic consideration.  He stated that, even in the absence of necropsy evidence to confirm gliosis, that:

The medical literature is replete with information that traumatic brain injuries, such as [the Veteran] sustained while he was on active duty, can cause the neurologic symptoms and signs that he had manifested including depression and failure to thrive, and there is sufficient evidence in the Veteran's medical records to support the conclusion that it is more reasonable than not that that the service-incurred head injury was a significant contributing factor to the cause of death stated by the Hampton VA Medical Center physician.

After considering the evidence of record, the Board finds the evidence is at least in equipoise with respect to the likelihood that the Veteran's service connected disabilities, specifically headaches and depression, contributed substantially and materially to his death; combined to cause death; or aided or lent assistance to the production of death, as articulated in the opinions of Drs. D. and R.  See Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).


The contrary VA medical opinion dated in April 2012 on the other hand specifically addressed only the service connected headaches and not the service connected depression.  Moreover, although the VA medical examiner indicated that other nonservice-connected could have caused the "failure to thrive" that led to the Veteran's death, the examiner provided no rationale for why these nonservice-connected conditions would have been more likely to lead to the Veteran's death rather than the service-connected conditions.  As such, the opinion is less probative with regard to the question before the Board. 

Resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


